NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                     MAY 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 In the Matter of: ELIZABETH BLANCHE             No.     14-56103
 NELSON,
                   Debtor,
                                                 D.C. No. 5:13-cv-02386- DSF
 ---------------------------------------
 WEINSTEIN, PINSON & RILEY, P.S. and             Adv. No. 6:12-ap-01480-SC
 WILLIAM S. WEINSTEIN,                           Bankruptcy No. 6:12-bk-30664-SC

              Plaintiffs - Appellants,
                                                 MEMORANDUM *
    V.

 ELIZABETH BLANCHE NELSON,

              Defendant - Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                      Dale S. Fischer, District Judge, Presiding

                               Submitted May 6, 2016**
                                 Pasadena, California

Before: M. SMITH and NGUYEN, Circuit Judges and GORDON, *** District
Judge.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
   **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Andrew P. Gordon, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
      Weinstein, Pinson & Riley, P.S. (WPR) and William S. Weinstein appeal the

district court’s ruling affirming in part and reversing in part the bankruptcy court’s

imposition of sanctions under Federal Rule of Bankruptcy 9011. We have

jurisdiction under 28 U.S.C. § 158(d)(1). We affirm in part, and reverse and

remand in part.

      1. We agree with the district court that the bankruptcy court did not abuse

its discretion in finding that WPR filed a frivolous adversarial complaint. WPR

argues that the court abused its discretion by deeming its three-count complaint

frivolous because two of its counts were factually supported. As noted by the

district court, one baseless allegation provides a sufficient basis for Rule 9011

sanctions. See Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1362–63

(9th Cir. 1990).1 Nor do we find that the imposition of monetary sanctions and a

public reprimand were impermissibly punitive in nature. See Fed. R. Civ. P. 11,

Adv. Comm. Notes (1993); Gotro v. R & B Realty Grp., 69 F.3d 1485, 1488 (9th

Cir. 1995). Instead, the sanctions here were “limited to what is sufficient to deter

repetition of such conduct or comparable conduct by others similarly situated.”

1
 “Because FRCP 11 and Bankruptcy Rule 9011 use virtually identical language,
we often rely on cases interpreting the former when construing the latter.” In re
Marsch, 36 F.3d 825, 829 (9th Cir. 1994).

                                          2
FED. R. BANKR. P. 9011(c)(2).

      2. However, the district court erroneously upheld the portion of the

bankruptcy court’s order that directed Weinstein to publicly report that he had been

sanctioned. The district court reversed the sanctions that the bankruptcy court

imposed against Weinstein because the bankruptcy court failed to give Weinstein

notice. Consequently, the bankruptcy court’s order that directed Weinstein to

publicly report that he had been sanctioned contained a factual inaccuracy: that he

had been sanctioned. The district court thus erred in ordering Weinstein to

publicly report that factual inaccuracy. We therefore remand to the district court

with instructions to remand to the bankruptcy court to determine whether its order

should be revised or whether further proceedings against Weinstein are

appropriate.

   AFFIRMED IN PART, REVERSED AND REMANDED IN PART.

       The parties shall bear their own costs.




                                         3